Neurogen Corporation Contact: Elaine Grimsell Dodge Neurogen Corp. 203-315-4615 edodge@nrgn.com NEUROGEN CORPORATION ANNOUNCES SECOND QUARTER 2 Branford, CT, August 2, 2007 — Neurogen Corporation (Nasdaq: NRGN), a drug discovery and development company, today announced financial results for the three and six month periods ended June 30, 2007. Neurogen recognized a net loss for the second quarter of 2007 of $13.6 million, or $0.33 per share on 41.8 million weighted average shares outstanding. This compares to a net loss during the second quarter of 2006 of $12.5 million, or $0.36 per share on 34.5 million weighted average shares outstanding. The Company recognized a net loss for the six months ended June 30, 2007 of $33.0 million, or $0.79 per share on 41.8 million weighted average shares outstanding, as compared to a net loss of $27.0 million, or $0.78 per share on 34.5 million weighted average shares outstanding for fiscal 2006. Neurogen’s total cash and marketable securities as of June 30, 2007 totaled $70.9 million. William H. Koster, Ph.D, President and CEO said, "I’m extremely pleased with our progress and clinical results as we head into the second half of 2007. We hit the primary endpoints in our two Phase 2b studies in chronic insomnia with NG2-73 in June, achieving rapid onset of sleep and sleep maintenance in chronic insomnia patients. The data have confirmed the very rapid sleep onset seen in our previously reported Phase 2a transient insomnia study. Since reporting the top-line data, analyses of other endpoints in the trials revealed that NG2-73 achieved statistical significance over placebo on the subjective measure of sleep quality. This measure of patient satisfaction has now been consistently seen across three Phase 2 studies. NG2-73 has now been tested in over 600 subjects in eight clinical studies to date. He continued, “Our MCH1 antagonist for obesity, NGD-4715, continues to advance in Phase 1 studies. Our VR-1 antagonist, NGD-8243, partnered with Merck, is moving forward in the clinic, and Aplindore, our D2 partial agonist, remains on track to commence Phase 2 studies in both Parkinson’s disease and Restless Legs Syndrome later this year.” Operating revenue for the second quarter of 2007 increased to $5.5 million from $1.8 million for the second quarter of 2006 and for the six month period of 2007, increased to $7.9 million from $5.6 million for the comparable period of 2006. The increase in operating revenue for the quarter and the six month period is due to the acceleration of revenue recognition from the conclusion of the research portion of the Company’s collaboration with Merck to discover and develop VR1-based drugs for pain and other indications. The research portion of the collaboration is due to conclude on August 28, 2007. Merck continues pursuing development on several VR-1 compounds from the research collaboration program. Research and development expenses for the second quarter of 2007 increased to $16.4million from $11.8 million in the second quarter of 2006 and for the six month period of 2007, increased to $35.3 million from $27.6 million in the comparable period of 2006. The increase in R&D expenses for the quarter and six month periods is due mainly to increased spending in Neurogen’s insomnia and obesity clinical programs, as well as in preclinical drug development programs. General and administrative expenses for the second quarter of 2007 increased to $3.5 million, compared to $3.2 million for the same period in 2006 and for the six month period of 2007, increased to $7.2 million from $6.2 million for the comparable period of 2006. The increase for the quarter and six month periods is due mainly to increases in patent, legal, and administrative services. Webcast The Company will host a conference call and webcast to discuss second quarter results at 8:30 a.m. EDT today, August 2, 2007. The webcast will be available in the Investor Relations section of www.neurogen.com and will also be archived there. A replay of the call will be available after 1:00 pm ET today and accessible through the close of business, August 16, 2007. To replay the conference call, dial 888-286-8010, or for international callers, 617-801-6888, and use the pass code: 86783659. About Neurogen Neurogen Corporation is a drug discovery and development company focusing on small molecule drugs to improve the lives of patients suffering from disorders with significant unmet medical need, including insomnia, Parkinson’s disease and restless legs syndrome (RLS), pain, obesity, and depression. Neurogen conducts its research and development independently and, when advantageous, collaborates with world-class pharmaceutical companies to access additional resources and expertise. Safe Harbor Statement The information in this press release contains certain forward-looking statements, made pursuant to applicable securities laws that involve risks and uncertainties as detailed from time to time in Neurogen's SEC filings, including its most recent 10-K. Such forward-looking statements relate to events or developments that we expect or anticipate will occur in the future and include, but are not limited to, statements that are not historical facts relating to the timing and occurrence of anticipated clinical trials, and potential collaborations or extensions of existing collaborations. Actual results may differ materially from such forward-looking statements as a result of various factors, including, but not limited to, risks associated with the inherent uncertainty of drug research and development, difficulties or delays in development, testing, regulatory approval, production and marketing of any of the Company's drug candidates, adverse side effects or inadequate therapeutic efficacy or pharmacokinetic properties of the Company's drug candidates or other properties of drug candidates which could make them unattractive for commercialization, advancement of competitive products, dependence on corporate partners, the Company’s ability to retain key employees, sufficiency of cash to fund the Company's planned operations and patent, product liability and third party reimbursement risks associated with the pharmaceutical industry.For such statements, Neurogen claims the protection of applicable laws.Future results may also differ from previously reported results. For example, positive results or safety and tolerability in one clinical study provides no assurance that this will be true in future studies.Neurogen disclaims any intent and does not assume any obligation to update these forward-looking statements, other than as may be required under applicable law. (Financial Tables Follow) NEUROGEN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data) (unaudited) Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Operating revenues: License fees $ 3,867 $ 1,115 $ 5,232 $ 2,230 Research revenues 1,666 700 2,706 3,400 Total operating revenues 5,533 1,815 7,938 5,630 Operating expenses: Research and development 16,373 11,803 35,296 27,632 General and administrative 3,473 3,167 7,230 6,185 Total operating expenses 19,846 14,970 42,526 33,817 Operating loss (14,313 ) (13,155 ) (34,588 ) (28,187 ) Other income, net 562 626 1,446 1,315 Income tax benefit 112 223 Net loss $ (13,639 ) $ (12,529 ) $ (32,919 ) $ (26,872 ) Basic and diluted loss per share $ (0.33 ) $ (0.36 ) $ (0.79 ) $ (0.78 ) Shares used in calculation of loss per share: Basic and diluted 41,840 34,534 41,793 34,492 more NEUROGEN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands) (unaudited) June 30, 2007 December 31, 2006 Assets Cash and cash equivalents $ 37,132 $ 56,170 Marketable securities 33,785 51,401 Total cash and marketable securities 70,917 107,571 Receivables from corporate partners 145 209 Other current assets, net 2,766 2,813 Total current assets 73,828 110,593 Net property, plant and equipment 26,246 27,085 Other assets, net 54 61 Total assets $ 100,128 $ 137,739 Liabilities and Stockholders’ Equity Current liabilities Unearned revenue from corporate partners, current portion 7,499 7,520 Other current liabilities 9,265 9,935 Total current liabilities 16,764 17,455 Long term liabilities Unearned revenue from corporate partners, net of current portion 6,768 Loans payable, net of current portion 8,241 8,976 Total liabilities 25,005 33,199 Total stockholders’ equity 75,123 104,540 Total liabilities and stockholders’ equity $ 100,128 $ 137,739 # # #
